Exhibit 10.1

EXECUTIVE TRANSITION AND SEPARATION AGREEMENT


This Executive Transition and Separation Agreement (“Agreement”), dated as of
November 17, 2014, is by and between Advanced Energy Industries, Inc., a
Delaware corporation (“AEI”) and Danny C. Herron, an individual (“Executive”
and, together with AEI, the “Parties”).


RECITALS
A.Executive is employed full time as the Chief Financial Officer of AEI.


B.Executive serves at the pleasure of the Board of Directors (“Board”) and the
President & Chief Executive Officer (“CEO”), and his employment may be
terminated by AEI or by Executive at any time.


C.The Parties desire to provide for a transition period and termination of
Executive’s employment with AEI in an amicable and orderly way, and to settle
any and all disputes, known and unknown, in accordance with the terms and
conditions set forth in this Agreement.


In consideration of the foregoing and the promises contained in this Agreement,
the Parties hereby agree as follows:
I. DEFINITIONS
The following definitions shall be applicable for the purposes of this
Agreement:
A.“Agreement” has the meaning set forth in the Preamble.


B.“AEI” has the meaning set forth in the Preamble.


C.“Board” has the meaning set forth in the Recitals.


D.“Cause” is defined as: (i) Executive’s failure to perform his duties and
responsibilities as described in Section II.B.(i) under this Agreement or
refusal to carry out any lawful directions of the Board or the CEO, provided
that Executive is given notice of such failure and a reasonable period not to
exceed 5 days to correct or cure such failure or refusal and Executive fails to
cure such failure; (ii) Executive’s gross negligence, dishonesty, willful
misconduct or knowing violation of Securities and Exchange Commission (“SEC”)
rules and regulations; (iii) Executive’s conviction of or pleading guilty or
nolo contendere to a crime (other than a misdemeanor traffic related offense);
or (iv) fraud, embezzlement or misappropriation of property by Executive.


E.“Claims” unless specifically limited, means any debt, obligation, demand,
cause of action, judgment, controversy or claim of any kind whatsoever, whether
sounding in contract, statute, tort, fraud, misrepresentation, discrimination,
retaliation, claim for attorney fees or costs, or any other legal theory; claims
under Title VII of the Civil Rights Act of 1964, as amended; claims under the
Genetic Information Nondiscrimination Act, claims under the Civil Rights Act of
1991; claims under 42 U.S.C. § 1981, § 1981a, § 1983, § 1985, or § 1988; claims
under the Family and Medical Leave Act of 1993; claims under the Americans with
Disabilities Act of 1990, as amended; claims under the Rehabilitation Act of
1973, as amended; claims under the Fair Labor Standards Act of 1938, as amended;
claims under the Employee Retirement Income Security Act of 1974, as amended;
claims under the Age Discrimination in Employment Act, as amended, the Colorado
Anti-Discrimination Act; and claims under any other applicable federal, state or
local statute, regulation, common law or decision concerning discrimination,
pay, benefits, or any other aspect of employment or any other matter.


The defined term “Claims” does not include claims by Executive for: (i)
unemployment insurance; (ii) worker’s compensation benefits; (iii) state
disability compensation; (iv) previously vested benefits under any
employer-sponsored benefits plan; (v) unpaid overtime or violations of minimum
wage obligations under the federal Fair Labor Standards Act, 29 U.S.C. Sections
201 et seq. or applicable state law; (vi) continued benefits in accordance with
the




--------------------------------------------------------------------------------

Exhibit 10.1

Consolidated Omnibus Budget Reconciliation Act of 1985; (vii) enforcement of the
terms of this Agreement; or (viii) any other rights that cannot by law be
released by private agreement.


F.“Company” means AEI and any current or former parent, subsidiary, predecessor,
entity, division, or affiliated company of AEI, or successor or assign of any of
the foregoing, or any benefit plan maintained by any of the foregoing, and the
current and former directors, officers, employees, shareholders and agents of
any or all of the foregoing, unless otherwise specifically stated in this
Agreement.


G.“Effective Date” means the first date upon which all of the following have
occurred: (i) Executive has timely executed this Agreement, (ii) the Agreement
has been received by the General Counsel of AEI at 1625 Sharp Point Drive, Fort
Collins, CO 80525, (iii) an authorized representative of AEI has executed the
Agreement, and (iv) the revocation period set forth in Section II.F. of this
Agreement has expired without revocation by Executive.


H.“Executive” shall mean the Executive and Executive’s heirs, executors,
administrators, agents, attorneys, representatives or assigns.


I.“Termination Date” has the meaning set forth in Section II.B(iii).


J.“Transition Period” means the period commencing on the Effective Date and
ending on the Termination Date.


II. COVENANTS


A.Consideration To Executive. Provided that Executive has fully complied with
his obligations hereunder through the Termination Date, AEI shall pay to
Executive the Separation Payment and the Severance Payment set forth in Addendum
A hereto according to the schedule set forth in Addendum A.


B.Transition Period and Termination.
(i)
The Transition Period. During the Transition Period, the Executive shall
continue to serve actively in the position of Chief Financial Officer of AEI, in
good faith and in full compliance with AEI’s policies, procedures and internal
controls. During the Transition Period, Executive must use commercially
reasonable best efforts to fulfill his standard duties, provide a written
transition plan reasonably satisfactory to the Board and CEO, engage in any
dispute negotiations with third parties as requested by the CEO, fulfill all
SEC-related duties related to the annual audit and the signing/filing of the AEI
Form 10-K and any other required filings, and any additional duties requested in
good faith by the CEO of AEI or the Board from time to time.

(ii)
Base Salary.    Executive’s annual base salary during the Transition Period
while serving as the Chief Financial Officer shall be the same as Executive’s
annual base salary immediately prior to the Transition Period. This Agreement
shall not be deemed a contract of employment.

(iii)
Termination. Unless terminated earlier for Cause or voluntarily by Executive,
Executive’s employment shall terminate March 10, 2015, provided however, that
the CEO may, by written notice to Executive, accelerate such termination and end
the Transition Period as early as the CEO so determines, or delay such
termination by up to no more than 30 days after March 10, 2015 (the “Termination
Date”).

(iv)
Effect of Termination. In the event that (a) Executive continues employment with
AEI though March 10, 2015 (or such permitted accelerated or delayed date) or is
terminated by AEI without Cause prior to such time, (b) Executive uses his
commercially reasonable best efforts to cause the AEI Form 10-K to be timely
signed and filed (unless waived by the AEI as a condition precedent related to
early termination), and (c) Executive fully complies with all of his obligations
in this Agreement and under law, Executive shall be eligible for the benefits
and payments set forth on Addendum A to this Agreement. In the event that
Executive’s employment is terminated for Cause, Executive will not be entitled
to receive the benefits or payments set forth on Addendum A to this Agreement.
If Executive voluntarily terminates his employment with AEI for any reason, he
will not be entitled, to the extent not already paid, to any of the benefits or
payments set forth in Addendum A or the continued payment of the base
compensation set forth in Section II.B.(ii) of this Agreement.





--------------------------------------------------------------------------------

Exhibit 10.1

C.
Release Of Claims By Executive.

(i)
Release. As a material inducement to AEI to enter into this Agreement,
Executive, as a free and voluntary act, hereby forever releases and discharges
the Company for any Claims of any kind whatsoever, which may have arisen on or
prior to Executive’s execution of this Agreement, including but not limited to
(a) Claims relating in any way to Executive’s employment with AEI and/or the
employment opportunities that were provided and/or denied to Executive, (b)
Claims relating in any way to the separation of Executive’s employment with AEI,
(c) Claims related to Executive’s compensation provided by AEI, (d) Claims
related to AEI’s Long-Term Incentive Plan (“LTIP”) (other than LTIP awards that
are vested and/or exercisable as of the Effective Date) or Short-Term Incentive
Plan (“STIP”), (e) Claims related to the Executive Change in Control Agreement
dated August 14, 2010, as amended (“Executive Change in Control Agreement”), or
(f) Claims related to any other matter, cause or thing whatsoever which may have
occurred between Executive and the Company on or prior to Executive’s execution
of this Agreement. Executive’s acknowledges and agrees that he will no longer be
an eligible participant under AEI’s STIP, LTIP or any other incentive plan.

(ii)
Waiver of Rights following Termination Date. As a material inducement to AEI to
enter into this Agreement, Executive agrees to provide AEI with an executed
Confidential General Release (“Release”) in form and substance as set forth in
Addendum B, no earlier than the Termination Date and no later than 21 days after
the Termination Date, which Release is a condition of payment of the Separation
Payment and Severance Payment set forth on Addendum A.



Executive acknowledges that different or additional facts may be discovered in
addition to what he now knows or believes to be true with respect to the matters
herein released, and Executive agrees that this Agreement shall be and remain in
effect in all respects as a complete and final release of the matters released,
notwithstanding any such different or additional facts. Executive represents and
warrants that he has not previously filed or joined in any claims that are
released herein and that he has not given or sold any portion of any claims
released herein to anyone else.
(iii)
Release Applies To Representative Actions. The above release applies to any
Claims brought by any person or agency on behalf of Executive, or any class or
representative action pursuant to which Executive may have any right or benefit.
Executive waives his right to and promises not to accept any recoveries,
benefits or injunctive relief which may be obtained on Executive’s behalf by any
other person or agency or in any class or representative action that may include
or encompass any of the released Claims, and Executive assigns any such recovery
or benefit to AEI.

D.    Waiver Of Right To Seek Individual Relief. Executive represents, as a
material term of this Agreement, that there are no charges or disputes pending
before any governmental agency or forum for which approval by the agency or
forum is required for dismissal. Executive further waives the right to
individual relief in connection with any charges filed or to be filed before or
otherwise investigated by any governmental agency regarding any conduct that
occurred on or prior to Executive’s execution of this Agreement.
E.    Reasonable Assistance with Matters. Executive shall, from time to time
over the twelve (12) months following the Termination Date, as reasonably
requested by AEI, answer questions and participate in discussions related to
AEI.
F.    Compliance With Older Workers Benefit Protection Act. Executive
acknowledges that he is not entitled to the consideration being provided to him
under this Agreement unless Executive enters into this Agreement, including the
releases of Claims contained in this Agreement. Executive acknowledges that he
is waiving claims under the Age Discrimination in Employment Act, as amended,
that arose on or prior to his execution of this Agreement. Executive also
acknowledges that he is being given twenty-one (21) days to consider this
Agreement, and that he has carefully read and understands all of the provisions
of this Agreement. Executive is hereby advised in writing to consult with an
attorney prior to signing this Agreement. Executive acknowledges that his
decision to execute this Agreement is knowing and voluntary. Executive has the
right to revoke this Agreement within seven (7) days after signing this
Agreement by sending a letter by certified mail indicating his intention to
revoke to Tom McGimpsey located at 1625 Sharp Point Drive, Fort Collins, CO
80525. The waiver of claims under the Age Discrimination in Employment Act, as
amended, shall not become effective until the expiration of the revocation
period set forth above.




--------------------------------------------------------------------------------

Exhibit 10.1

G.    Confidentiality Of Agreement, Non-Disparagement, and Restrictive
Covenants.
(i)
Except as otherwise specifically provided in this Agreement, Executive will not
disclose any of the negotiations leading to the making of this Agreement or any
of the terms or provisions of this Agreement to any other person or entity other
than Executive’s spouse, tax accountant, executive coach, attorney, or taxing
authority (each, a “Permitted Recipient”). Executive represents and warrants
that he has not made any disclosure of any of the terms or provisions of this
Agreement or any of the negotiations leading to the making of this Agreement to
any other person or entity, except to a Permitted Recipient.

(a)
Executive acknowledges that AEI may be required to file this Agreement, or
disclose its material terms, in reports filed with the SEC, and Executive shall
cooperate with AEI in connection with any such reports.

(b)
It shall not be a breach of this Agreement for Executive to disclose the terms
and provisions of this Agreement in response to any lawful court order or
subpoena, provided Executive first gives AEI as much notice as is possible of
the existence of the subpoena or court order so that AEI can object to the court
order or subpoena.

(ii)
Non-Disparagement. Executive agrees not to make, or cause or attempt to cause
any other person to make any statement, written or oral, or convey any
information about AEI which is disparaging or which in any way reflects
negatively upon AEI, its management team, board of directors, employees or
affiliates. Executive and AEI agree that nothing in this Agreement is meant to
preclude AEI or Executive from fully and truthfully cooperating with any
government investigation or inquiry.

(iii)
Executive acknowledges and agrees that he continues to be bound by the
restrictive covenants set forth in the Key Employee Agreement (defined below)
including but not limited to confidentiality of AEI information,
non-solicitation and non-competition.

H.    Other Agreements. Executive and AEI entered into a Key Employee Agreement
To Protect Confidential Information, Assign Inventions, and Prevent Unfair
Competition And Unfair Solicitation (“Key Employee Agreement”) at the inception
of Executive’s employment with AEI and in consideration of Executive’s then new
employment with AEI. Executive and AEI entered into the Executive Change In
Control Agreement on or about August 14, 2010. Each of the Parties hereby agrees
and confirms that it or he did not intend for the Executive Change In Control
Agreement to modify or supersede the Key Employee Agreement, or any term or
provision of the Key Employee Agreement. Accordingly, as a material term of this
Agreement, each of the Parties agrees that the Executive Change in Control
Agreement did not in fact modify or supersede the Key Employee Agreement, or any
term or provision of the Key Employee Agreement. Executive and AEI agree that
this Agreement supersedes any severance policy provisions found in the Corporate
Policy Manual.
Executive further agrees, as a material term of this Agreement, that any rights
Executive may now or in the future have under the Executive Change In Control
Agreement are hereby superseded by this Agreement and waived by Executive, and
from and after the Effective Date Executive shall be not be entitled to any
benefits under the Executive Change in Control Agreement. Executive acknowledges
and agrees that the Key Employee Agreement is in full force and effect and is
not superseded or modified by this Agreement. Any obligations of Executive under
this Agreement shall be in addition to, and not in limitation of, any
obligations of Executive under the Key Employment Agreement.
I.     Executive’s Resignation. As a free and voluntary act, Executive agrees to
resign from AEI effective on the Termination Date. Unless otherwise agreed to in
writing by AEI, Executive further agrees that he has no right to employment or
consulting or contracting employment with AEI at any time now (except as
expressly set forth herein) or after the Termination Date.
J.     Executive’s Agreement To Resign From All Executive and Board Positions.
As a free and voluntary act, Executive agrees to, and hereby does, resign from
all officer and director positions he holds at AEI as of the Termination Date.
Executive shall execute any documents or take any other action in furtherance of
this undertaking as may be reasonably requested by AEI. If Executive does not
comply with this covenant within 10 days after written request, the Executive
grants to AEI a durable power-of- attorney to sign, execute and delivery any
required filings to effect such resignation.




--------------------------------------------------------------------------------

Exhibit 10.1

III. ADDITIONAL PROVISIONS
A.Voluntary Agreement. Executive acknowledges that he is only entitled to the
consideration specified in this Agreement as the result of his execution of this
Agreement and that Executive’s execution of the Agreement is knowing and
voluntary.
B.Severability. In case any one or more of the provisions of this Agreement
shall be found to be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained in
this Agreement shall not in any way be affected or impaired. Further, any
provision found to be invalid, illegal or unenforceable shall be deemed, without
further action on the part of the Parties to this Agreement, to be modified,
amended and/or limited to the minimum extent necessary to render such clauses
and/or provisions valid and enforceable.
C.Entire Agreement. This Agreement, together with the Key Employee Agreement,
constitutes the entire agreement between the Parties with respect to the subject
matter of this Agreement, and may be amended, modified or superseded only by a
written agreement signed by each Party. No prior, contemporaneous or future oral
statements shall modify or otherwise affect the terms and provisions of this
Agreement.
D.Choice Of Law. This Agreement shall be construed in accordance with the
substantive laws of the state of Colorado without regard to its conflict of laws
principles.
E.No Admission Of Liability. AEI denies that AEI took any improper action
against Executive or that it violated any federal, state, or local law or common
law principle in its treatment or compensation of him. This Agreement shall not
be admissible in any proceeding as evidence of any improper conduct by AEI, its
officer, directors, employees or affiliates.
F.Assignment. Neither party may assign its rights or obligations under this
Agreement to any other party without the prior written consent of the other
party to this Agreement. As an exception to this provision, AEI may assign this
Agreement to an affiliated entity or a successor (including, without limitation,
a purchaser of more than fifty percent (50%) of Advanced Energy Industries,
Inc.’s assets) without Executive’s prior approval.
G.Authority. Executive and the undersigned representative of AEI both separately
represent and warrant that they each, respectively, have the right and authority
to execute this Agreement, and that they each, respectively, have not sold,
assigned, transferred, conveyed or otherwise disposed of any Claims or potential
Claims relating to any matter covered by this Agreement.
H.Binding Effect. This Agreement is binding upon the Parties, their heirs,
representatives, executors, administrators, successors, and assigns.
I.Drafting Of Agreement. The Parties each acknowledge that they each,
respectively, have had the opportunity to retain counsel of their own choosing
concerning the making and entering into this Agreement; that they have read and
fully understand the terms of this Agreement and have had the opportunity to
have it reviewed and approved by their counsel of choice, with adequate
opportunity and time for such review and that they are fully aware of its
contents and of its legal effect. The parties further agree that this Agreement
shall not be construed against any Party on the grounds that such Party drafted
this Agreement. Instead, this Agreement shall be interpreted as though drafted
equally by both of the Parties.


YOUR SIGNATURE BELOW ACKNOWLEDGES THAT YOU HAVE READ THIS AGREEMENT CAREFULLY IN
ITS ENTIRETY, THAT YOU KNOW AND UNDERSTAND ITS CONTENTS AND THAT YOU ENTER INTO
THIS AGREEMENT FREELY AND AS A VOLUNTARY ACT.


Executive




/s/ Danny C. Herron___________
Danny C. Herron
Executive




Dated: November 17, 2014
Advanced Energy Industries, Inc.




/s/ Thomas O. McGimpsey____________
Executive Vice President, General Counsel & Corporate Secretary
Authorized Officer


Dated: November 17, 2014







--------------------------------------------------------------------------------

Exhibit 10.1



ADDENDUM A
TO EXECUTIVE TRANSITION AND SEPARATION AGREEMENT
BETWEEN ADVANCED ENERGY INDUSTRIES, INC. AND EXECUTIVE
Advanced Energy Industries, Inc. shall provide the following consideration to
Executive pursuant to Section II.A. of the Agreement.
1.
A payment equal to $575,000.00 payable at the next regular payroll cycle after
the Termination Date and a second payment equal to $100,000 payable within 60
days after his Termination Date (collectively, the “Separation Payment”).



2.
The Separation Payment is subject to recoupment by AEI if: (a) the AEI financial
statements become the subject of a material restatement within three (3) years
of Executive’s Termination Date due to an error that was caused, or contributed
to, by Executive’s negligence, fraud or willful misconduct, including without
limitation, any negligence, fraud or willful misconduct in Executive’s
management, oversight and supervision; or (b) Executive materially breaches the
Agreement. To the extent the Separation Payment is characterized as a bonus, it
is subject to recoupment under applicable law, including without limitation
Section 954 of the Dodd-Frank Act and Section 304 of the Sarbanes-Oxley Act.
Executive acknowledges that, in the event grounds exist for recoupment of the
Separation Payment, any amounts subject to recoupment may be set off from
amounts otherwise owed by AEI to Executive. The term “material restatement” used
in this paragraph is not intended to apply to a retrospective revision of the
company’s audited financial statements due to a subsequent change in accounting
principle, subsequent occurrence of discontinued operations or as a result of
subsequent change in segment reporting.



3.
Subject to the terms of this Agreement, AEI agrees to make a severance payment
equal to $108,130.00 (the “Severance Payment”). The Severance Payment will paid
in four (4) monthly installment payments with 25% paid each month or $27,032.50.
These payments will be made on the normal payroll cycle for each of the 4 months
following Executive’s Termination Date.



4.
The Separation Payment and Severance Payment are subject to appropriate taxes
and withholding allowances.



5.
In addition to the release and waiver of certain claims set forth in Section
II.C.(i)(d) of the Agreement, Executive acknowledges and agrees that (a)
Executive is not eligible for an STIP award or other annual bonus with respect
to the 2014 performance year or any future year, and (b) any LTIP award granted
or portion thereof, that has not vested or is not exercisable (i.e., Executive
is not eligible for the LTIP grants related to the 2014 performance year or any
future year) as of the Effective Date shall be forfeited without further action
by AEI.



For the avoidance of doubt, Executive’s unvested and forfeited/cancelled LTIP
awards are set forth in Attachment A.


6.
AEI Severance Policy Waiver. Executive acknowledges and agrees that this
Agreement supersedes any other AEI severance policy as provided to employees
generally under the current Corporate Policy Manual and will be in satisfaction
and in lieu of any other severance (including but not limited to statutory or
contractual severance), notice period, wrongful termination damages or any other
claims or rights Executive may have arising out of the termination of
Executive’s employment.









--------------------------------------------------------------------------------

Exhibit 10.1

I accept the terms and conditions of this Addendum:


/s/_Danny C. Herron______________
Danny C. Herron
Executive
Date: November 17, 2014
Advanced Energy Industries, Inc.


By: /s/ Thomas O. McGimpsey________
Its: Executive Vice President, General Counsel & Corporate Secretary
Date: November 17, 2014





--------------------------------------------------------------------------------

Exhibit 10.1





Attachment A to Addendum A


Unvested and Forfeited/Cancelled LTIP and other equity Awards




Grant Date
Plan/Type
Price
Unvested
Comments
 
 
 
 
 
02/15/2011
2008/ISO
$14.5200
6,563.00
Eligible to vest on 2/15/2014 if still employed
04/28/2011
2008/ISO
$14.2100
331.00
Eligible to vest on 4/28/15 if still employed
 
 
 
 
 
04/28/2011
2008/NQ
$14.2100
6,232.00
Eligible to vest on 4/28/15 if still employed
07/22/2011
2008/NQ
$12.4400
6,563.00
Eligible to vest on 7/22/15 if still employed
10/26/2011
2008/NQ
$9.5100
 3282.00
Eligible to vest on 10/26/2015 if still employed
01/03/2012
2008/NQ
$11.0200
Up to 50,906.00
Waived and cancelled as of the Effective Date
 
 
 
 
 
02/15/2011
2008/RSU
N/A
938.00
Eligible to vest on 2/15/2014 if still employed
04/28/2011
2008/RSU
N/A
938.00
Eligible to vest on 4/28/15 if still employed
07/22/2011
2008/RSU
N/A
938.00
Eligible to vest on 7/22/15 if still employed
10/26/2011
2008/RSU
N/A
469.00
Eligible to vest on 10/26/2015 if still employed
02/01/2013
2008/RSU
N/A
Up to 59,392.00
Waived and cancelled as of the Effective Date
 
 
 
 
 











--------------------------------------------------------------------------------

Exhibit 10.1





ADDENDUM B
TO EXECUTIVE TRANSITION AND SEPARATION AGREEMENT
BETWEEN ADVANCED ENERGY INDUSTRIES, INC. AND EXECUTIVE


In consideration of the Separation Payment and the Severance Payment set forth
on Addendum A to the Executive Transition and Separation Agreement (hereinafter
the “Agreement”) made and entered into by and between Danny C. Herron, an
individual (hereinafter the “Executive”) and Advanced Energy Industries, Inc., a
Delaware corporation (“AEI”) on the _____ day of ___________, 2014, Executive
hereby executes this Confidential General Release (hereinafter the “Release”):
Whereas, the recitals and definitions from the Agreement are incorporated herein
by reference;
1.
Waiver of Rights. As a material inducement to AEI to enter into the Agreement,
Executive, as a free and voluntary act, hereby forever releases and discharges
the Company for any Claims of any kind whatsoever, which may have arisen on or
prior to Executive’s execution of this Release, including but not limited to (a)
Claims relating in any way to Executive’s employment with AEI and/or the
employment opportunities that were provided and/or denied to Executive, (b)
Claims relating in any way to the separation of Executive’s employment with AEI,
(c) Claims related to Executive’s compensation provided by AEI, (d) Claims
related to AEI’s Long-Term Incentive Plan (“LTIP”) (other than LTIP awards that
are vested and/or exercisable as of the Effective Date) or Short-Term Incentive
Plan (“STIP”), (e) Claims related to the Executive Change in Control Agreement
dated August 14, 2010, as amended, or (f) Claims related to any other matter,
cause or thing whatsoever which may have occurred between Executive and the
Company on or prior to Executive’s execution of this Release.



Executive acknowledges that different or additional facts may be discovered in
addition to what he now knows or believes to be true with respect to the matters
herein released, and Executive agrees that this Release shall be and remain in
effect in all respects as a complete and final release of the matters released,
notwithstanding any such different or additional facts. Executive represents and
warrants that he has not previously filed or joined in any claims that are
released herein and that he has not given or sold any portion of any claims
released herein to anyone else.
2. Release Applies To Representative Actions. The above release applies to any
Claims brought by any person or agency on behalf of Executive, or any class or
representative action pursuant to which Executive may have any right or benefit.
Executive promises not to accept any recoveries or benefits which may be
obtained on Executive’s behalf by any other person or agency or in any class or
representative action that may include or encompass any of the released Claims,
and Executive assigns any such recovery or benefit to AEI.
3. Waiver Of Right To Seek Individual Relief. Executive represents, as a
material term of this Release, that there are no charges or disputes pending
before any governmental agency or forum for which approval by the agency or
forum is required for dismissal. Executive further waives the right to
individual relief in connection with any charges filed or to be filed before or
otherwise investigated by any governmental agency regarding any conduct that
occurred on or prior to Executive’s execution of this Release.
4. Confidentiality. Executive agrees to keep the terms of this Release
confidential and not to disclose the terms of this Release to anyone except to
Executive’s spouse, attorneys, tax consultants or as otherwise required by law,
and agrees to take all steps necessary to assure confidentiality by those
recipients of this information.
5. Voluntary Action; Non-Reliance. Executive hereby agrees and acknowledges that
Executive has carefully read this Release, fully understands what this Release
means, is signing this Release knowingly and voluntarily, that no other promises
or agreements have been made to Executive other than those set forth in the
Agreement




--------------------------------------------------------------------------------

Exhibit 10.1

or this Release, and that Executive has not relied on any statement by anyone
associated with the AEI that is not contained in the Agreement or this Release
in deciding to sign this Release.
6. Governing Law. This Release will be governed by the laws of the State of
Colorado without regard to its conflicts of laws principles.
7. Compliance With Older Workers Benefit Protection Act. Executive acknowledges
that he is not entitled to the consideration being provided to him under the
Agreement unless Executive executes the Agreement and this Release. Executive
acknowledges that he is waiving claims under the Age Discrimination in
Employment Act, as amended, that arose on or prior to his execution of this
Release. Executive also acknowledges that he was given at least twenty-one (21)
days to consider this Release, and that he has carefully read and understands
all of the provisions of this Release. Executive is hereby advised in writing to
consult with an attorney prior to signing this Release. Executive acknowledges
that his decision to execute this Release is knowing and voluntary. Executive
has the right to revoke this Release within seven (7) days after signing this
Release by sending a letter by certified mail indicating his intention to revoke
to Tom McGimpsey located at 1625 Sharp Point Drive, Fort Collins CO 80525. The
waiver of claims under the Age Discrimination in Employment Act, as amended,
shall not become effective until the expiration of the revocation period set
forth above.


____________________
Danny C. Herron
Executive
Date: _______________
 











